     Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                         Case No. 3:19-md-2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                               Judge M. Casey Rodgers
 This Document Relates to:                     Magistrate Judge Gary R. Jones
 Lloyd Baker, No. 7:20-cv-00039


              PLAINTIFF’S CONSENT MOTION
 TO EXTEND TIME TO SUBMIT BILL OF COSTS THROUGH APPEAL

      Plaintiff respectfully requests that the Court extend the time for Plaintiff to

submit a bill of costs in this matter until the conclusion of any appeal from the final

judgment.

      In support, Plaintiff states that counsel have reached an agreement with

counsel for the Defendants in the Group A bellwether cases to address the issues of

taxable costs in each case. Under that agreement, the prevailing party in each of the

Group A cases has agreed not to file a motion for taxable costs until after any appeals

have been concluded. More specifically, and subject to the Court’s approval, the

parties have agreed that any bills of costs for the Group A cases will be due 14 days

after the appeal has become final, which the parties have agreed to define as 14 days

after the deadline to file a motion for rehearing in the Eleventh Circuit or, if a motion

for rehearing has been filed, 14 days after the circuit court issues an order disposing

of the motion.

                                           1
     Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 2 of 7




      The parties believe that postponing consideration of taxable costs until the

conclusion of any appeals will conserve judicial resources and obviate the need for

the parties to argue over costs until after the court of appeals has issued its opinion.

      Plaintiff, as the prevailing party in the Estes, Hacker, and Keefer matters have

filed this Motion in those cases, while Defendants’ counsel has filed a substantively

identical Motion in the McCombs case. The Court granted those Motions and

ordered that the final bill of costs is due 14 days after the conclusion of any appeal

from final judgment.

      Pursuant to Local Rule 7.1B, counsel for Plaintiff conferred with counsel for

Defendants regarding the relief requested in this motion, and Defendants consent to

the relief as set forth above.

      WHEREFORE, Plaintiff respectfully requests that the Court extend the time

for Plaintiff to submit a bill of costs in this matter until 14 days after the conclusion

of any appeal from the final judgment.

DATED: July 6, 2021

s/ Bryan F. Aylstock
Bryan F. Aylstock, Lead Counsel
Florida State Bar No. 078263
Aylstock, Witkin, Kreis & Overholtz, PLLC
17 East Main Street, Suite 200
Pensacola, FL 32502
Tel.: (850) 202-1010
baylstock@awkolaw.com




                                           2
    Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 3 of 7




Shelley V. Hutson, Co-Lead Counsel
(Admitted Pro Hac Vice)
Texas State Bar No. 00788878
Clark, Love & Hutson, GP
440 Louisiana Street, Suite 1600
Houston, TX 77002
Tel.: (713) 757-1400
shutson@triallawfirm.com

Christopher A. Seeger, Co-Lead Counsel
(Admitted Pro Hac Vice)
New Jersey State Bar No. 042631990
Seeger Weiss LLP
77 Water Street, 8th Floor
New York, NY 10005
Tel.: (212) 587-0700
cseeger@seegerweiss.com

Sean Patrick Tracey
Tracey & Fox Law Firm
440 Louisiana Street
Suite 1901
Houston, TX 77002-1644
Tel.: (713) 495-2333
stracey@traceylawfirm.com

David R. Buchanan
(Admitted Pro Hac Vice)
Seeger Weiss LLP
55 Challenger Road, 6th Fl.
Ridgefield Park, NJ 07660
Tel: (973) 693-9100
dbuchanan@seegerweiss.com




                                         3
     Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 4 of 7




Michael Sacchet
(Admitted Pro Hac Vice)
(MN #0395817)
CIRESI CONLIN LLP
225 S. 6th St., Suite 4600
Minneapolis, MN 55402
Tel: (612) 361-8220
mas@ciresiconlin.com

Counsel for Plaintiff Baker




                                     4
    Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 5 of 7




                     CERTIFICATE OF COMPLIANCE
                       WITH LOCAL RULE 7.1(F)

      I hereby certify that this motion complies with the word limit of Local Rule

7.1(F) and contains 331 words.

                                     s/ Bryan F. Aylstock
                                     Bryan F. Aylstock, Lead Counsel
                                     Florida State Bar No. 078263
                                     Aylstock, Witkin, Kreis & Overholtz, PLLC
                                     17 East Main Street, Suite 200
                                     Pensacola, FL 32502
                                     Tel.: (850) 202-1010
                                     baylstock@awkolaw.com




                                        5
    Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 6 of 7




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      Pursuant to Local Rule 7.1(B) counsel for Plaintiffs certify that they have

conferred with counsel for Defendants who consent to the relief as requested.

                                      s/ Bryan F. Aylstock
                                      Bryan F. Aylstock, Lead Counsel
                                      Florida State Bar No. 078263
                                      Aylstock, Witkin, Kreis & Overholtz, PLLC
                                      17 East Main Street, Suite 200
                                      Pensacola, FL 32502
                                      Tel.: (850) 202-1010
                                      baylstock@awkolaw.com




                                        6
    Case 7:20-cv-00039-MCR-GRJ Document 188 Filed 07/06/21 Page 7 of 7




                        CERTIFICATE OF SERVICE

      I hereby certify that on July 6, 2021, I caused a copy of the foregoing to be

filed through the Court’s CM/ECF system, which will serve all counsel of record.

                                      s/ Bryan F. Aylstock
                                      Bryan F. Aylstock, Lead Counsel
                                      Florida State Bar No. 078263
                                      Aylstock, Witkin, Kreis & Overholtz, PLLC
                                      17 East Main Street, Suite 200
                                      Pensacola, FL 32502
                                      Tel.: (850) 202-1010
                                      baylstock@awkolaw.com




                                        7
